Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 1 of 16 PAGEID #: 837




                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

NATALIE MARSHALL,                                     Case No. 1:18-cv-815
    Plaintiff,                                        Dlott, J.
                                                      Litkovitz, M.J.
       vs.

COMMISSIONER OF                                       REPORT AND
SOCIAL SECURITY,                                      RECOMMENDATION
     Defendant.

       Plaintiff Natalie Marshall brings this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3) for judicial review of the final decision of the Commissioner of Social Security

(“Commissioner”) denying her application for supplemental security income (“SSI”). This

matter is before the Court on plaintiff’s statement of errors (Doc. 9) and the Commissioner’s

response in opposition (Doc. 15).

I. Procedural Background

       Plaintiff protectively filed her application for SSI in January 2015, alleging disability

since October 23, 2014 due to depression, anxiety, and the residuals of an automobile accident,

which resulted in her inability to walk or use her right arm. The application was denied initially

and upon reconsideration. Plaintiff, through counsel, requested and was granted a de novo

hearing before administrative law judge (“ALJ”) Christopher Tindale. Plaintiff and a vocational

expert (“VE”) appeared and testified at the ALJ hearing on September 20, 2017. On March 15,

2018, ALJ Tindale issued a partially favorable decision finding plaintiff disabled for a closed

period from October 23, 2014 through March 6, 2016. The ALJ determined that due to medical

improvement plaintiff was not disabled starting March 7, 2016. Plaintiff’s request for review by

the Appeals Council was denied, making the decision of the ALJ the final administrative

decision of the Commissioner.
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 2 of 16 PAGEID #: 838




II. Legal Framework for Disability Determinations

       To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. § 1382c(a)(3)(A).

The impairment must render the claimant unable to engage in the work previously performed or

in any other substantial gainful employment that exists in the national economy. 42 U.S.C. §

1382c(a)(3)(B).

       Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

       1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

       2) If the claimant does not have a severe medically determinable physical or mental
       impairment – i.e., an impairment that significantly limits his or her physical or
       mental ability to do basic work activities – the claimant is not disabled.

       3) If the claimant has a severe impairment(s) that meets or equals one of the listings
       in Appendix 1 to Subpart P of the regulations and meets the duration requirement,
       the claimant is disabled.

       4) If the claimant’s impairment does not prevent him or her from doing his or her
       past relevant work, the claimant is not disabled.

       5) If the claimant can make an adjustment to other work, the claimant is not
       disabled. If the claimant cannot make an adjustment to other work, the claimant is
       disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four

steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

                                                 2
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 3 of 16 PAGEID #: 839




the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

III. Medical Evidence

       On October 23, 2014, plaintiff sustained injuries as a pedestrian in a motor vehicle

accident. (Tr. 305). She suffered a complex open fracture of her right upper extremity from her

humerus to her mid-forearm and a closed fracture of her right tibia and fibula. (Tr. 306). She

underwent two surgeries and subsequently spent several weeks at a nursing facility undergoing

physical and occupational therapy. (Tr. 343-352, 277-298).

       Orthopedic records show that plaintiff was full weightbearing and improving by February

5, 2015, but she continued to use a cane for support. (Tr. 377). By May 28, 2015, she was able

to walk unassisted, but she complained of continued decreased range of motion in her right

elbow. (Tr. 454). Plaintiff’s arm surgeon, Luis Bolano, M.D., noted delayed healing in her right

arm. (Tr. 454-455).

       Plaintiff began treating at Shawnee Family Health Center on June 11, 2015, and at her

initial visit she complained of ongoing pain and difficulty standing for long periods of time. (Tr.

512). On July 9, 2015, she noted ongoing swelling and decreased mobility in her right arm and

planned to see Dr. Bolano to discuss another surgery. (Tr. 509).

       On October 13, 2015, plaintiff underwent a second surgery on her right arm. (Tr. 668).

Dr. Bolano removed several pins and performed a debridement of the right elbow. (Tr. 668-

669). Three months post-operatively, plaintiff continued to experience arm pain and decreased

range of motion, and she was scheduled for another surgery. (Tr. 556-57). On February 2, 2016,




                                                 3
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 4 of 16 PAGEID #: 840




Dr. Bolano removed a symptomatic buried screw. (Tr. 692). Additional hardware was removed

during a subsequent surgery on February 23, 2016. (Tr. 722).

       At a follow-up appointment with Dr. Bolano on March 9, 2016, plaintiff’s sutures were

removed. (Tr. 562). Dr. Bolano noted serious drainage of the wound, skin flap redness, and

devascularization of the skin flap. (Tr. 562). On March 17, 2016, Dr. Bolano documented

improvement of the wound. He noted there was no drainage of the wound and that the right

elbow wound was healing well. Dr. Bolano stated that plaintiff had “improved significantly” and

recommended that she continue her current therapy. (Tr. 563-564).

       Plaintiff continued to complain of ongoing drainage, sharp pain, and decreased range of

motion at her next visit with Dr. Bolano on May 2, 2016. (Tr. 566). Dr. Bolano documented her

decreased range of motion as well as decreased grip strength secondary to pain. (Tr. 566). On

June 22, 2016, plaintiff reported some drainage and stated that one of the wires in her arm

became visible just two days prior. (Tr. 568). Dr. Bolano noted decreased range of motion and

decreased grip strength, removed a suture from plaintiff’s right elbow, and recommended that

she continue with antibiotics and her current therapy. (Tr. 568-69). Decreased range of motion

and grip were documented at her visits with Dr. Bolano on June 30, 2016 and August 15, 2016.

(Tr. 570, 572). Plaintiff rated her pain “at a constant 5, which increases with activity.” (Tr.

572). On October 17, 2016, Dr. Bolano documented mild crepitus and stated that her range of

motion was still limited but had improved significantly. (Tr. 590). Dr. Bolano recommended

“activity as tolerated.” (Id.). At her six month follow-up appointment in April 2017, Dr.

Bolano’s exam of the right elbow revealed no drainage or erythema of the previous wound,

which was well-healed. Plaintiff had active range of motion, and her passive range of motion




                                                 4
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 5 of 16 PAGEID #: 841




was limited but significantly improved with mild crepitus. (Tr. 588). Plaintiff was to follow-up

in another six months. (Tr. 589).

        Plaintiff also received treatment from Justin Nolan, N.P., at the Southern Ohio Medical

Center Family Practice. She complained of chronic pain in her right arm at her monthly visits

from January to April 2016. (Tr. 516, 521, 528, 533). On May 9, 2016, plaintiff reported left

arm and wrist pain, possibly due to over-use of the left arm to compensate for the right. (Tr.

536). She continued to complain of right arm pain in June and July 2016. On August 11, 2016,

plaintiff stated that her pain had increased, and it felt like a wire was out of place. (Tr. 543, 546,

551). On October 13, 2016, plaintiff reported that a wire had popped out of her arm three days

prior, causing swelling and bruising. (Tr. 621). In November 2016, plaintiff did not complain of

right arm pain and denied any joint swelling or limitation of motion. (Tr. 617-618). At her

appointments in February and April 2017, Mr. Nolan reported that plaintiff was “doing well and

has no current complaints.” (Tr. 594, 600). On June 19, 2017, plaintiff complained of a lot of

pain in her right elbow and was wearing a brace at the instruction of Dr. Bolano. (Tr. 731). In

August 2017, plaintiff complained of cold symptoms but had no additional complaints. (Tr.

724).

        Mr. Nolan completed a medical source statement on September 12, 2017. (Tr. 743-44).

He opined that plaintiff could work no hours per work day; stand for 15 minutes at a time and

two to four hours total in an eight-hour workday; sit for 60 minutes at time and two to four hours

in a workday; lift less than five pounds with her right arm; perform occasional fine and gross

manipulation with her right arm; and would need to elevate her legs most of the time during an

eight-hour workday. (Tr. 743). He further opined that plaintiff would likely be absent more than




                                                  5
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 6 of 16 PAGEID #: 842




four days per month and off-task more than 20% of the workday due to her impairments. (Tr.

744).

IV. The ALJ Decision

           The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

           1. The [plaintiff] has not engaged in substantial gainful activity since October 23,
           2014, the date the plaintiff became disabled (20 CFR 416.920(b) and 416.971 et
           seq.).

           2. From October 23, 2014 through March 6, 2016, the period during which the
           [plaintiff] was under a disability, the claimant had the following severe
           impairments: residual deficits from fractures of the upper and lower extremities;
           obesity (20 CFR 416.920(c)).

           3. From October 23, 2014 through March 6, 2016, the [plaintiff] did not have an
           impairment or combination of impairments that met or medically equaled the
           severity of an impairment listed in 20 CFR Part 404, Subpart P, Appendix 1 (20
           CFR 416.920(d), 416.925 and 416.926).

           4. After careful consideration of the entire record, the [ALJ] finds that, from
           October 23, 2014 through March 6, 2016, the [plaintiff] had the residual functional
           capacity to perform sedentary work as defined in 20 CFR 416.967(a) except for
           the following limits. The [plaintiff] could never climb ramps, stairs, ladders,
           ropes, or scaffolds. The [plaintiff] could occasionally stoop, kneel, crouch, and
           crawl. The [plaintiff] could only occasionally reach with the right upper extremity.
           The [plaintiff] had to avoid all exposure to dangerous hazards, such as unprotected
           heights and dangerous moving machinery. The [plaintiff] could frequently handle
           and finger with the right upper extremity. Due to recovery from multiple surgeries
           and exacerbations (sic) symptoms between surgeries, the [plaintiff] would have
           been off-task twenty percent of the workday and would have missed three days of
           work per month.

           5. From October 23, 2014 through March 6, 2016, the [plaintiff] was unable to
           perform any past relevant work (20 CFR 416.965). 1

           6. The [plaintiff] was a younger individual age 18-44, on the established disability
           onset date (20 CFR 416.963).



1
    Plaintiff has past relevant work as a child monitor, a medium position, and a waitress, a light position. (Tr. 20).


                                                             6
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 7 of 16 PAGEID #: 843




     7. The [plaintiff] has at least a high school education and is able to communicate
     in English (20 CFR 416.964).

     8. The [plaintiff]’s acquired job skills do not transfer to other occupations within
     the residual functional capacity defined above (20 CFR 416.968).

     9. From October 23, 2014 through March 6, 2016, considering the [plaintiff]’s age,
     education, work experience, and residual functional capacity, there were no jobs
     that existed in significant numbers in the national economy that the [plaintiff]
     could have performed (20 CFR 416.960(c) and 416.966).

     10. The [plaintiff] was under a disability, as defined by the Social Security Act,
     from October 23, 2014 through March 6, 2016 (20 CFR 416.920(g)).

     11. The [plaintiff] has not developed any new impairment or impairments since
     March 7, 2016, the date the [plaintiff]’s disability ended. Thus, the [plaintiff]’s
     current severe impairments are the same as that present from October 23, 2014
     through March 6, 2016.

     12. Beginning March 7, 2016, the [plaintiff] has not had an impairment or
     combination of impairments that meets or medically equals the severity of one of
     the impairments listed in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
     416.994(b)(5)(i)).

     13. Medical improvement occurred as of March 7, 2016, the date the [plaintiff]’s
     disability ended (20 CFR 416.994(b)(1)(i)).

     14. The medical improvement that has occurred is related to the ability to work
     because there has been an increase in the [plaintiff]’s residual functional capacity
     (20 CFR 416.994(b)(1)(iv)(A)).

     15. After careful consideration of the entire record, the [ALJ] finds that, beginning
     March 7, 2016, the [plaintiff] has had the residual functional capacity to perform
     sedentary work as defined in 20 CFR 416.967(a) except for the following
     limitations. The [plaintiff] can never climb ramps, stairs, ladders, ropes, or
     scaffolds. The [plaintiff] can occasionally stoop, kneel, crouch, and crawl. The
     [plaintiff] can only frequently reach, finger, and handle with the right upper
     extremity. The [plaintiff] must avoid all exposure to dangerous hazards, such as
     unprotected heights and dangerous moving machinery.

     16. The [plaintiff] is still unable to perform past relevant work (20 CFR 416.965).

     17. The [plaintiff]’s age category has not changed since March 7, 2016 (20 CFR
     416.963).

     18. The [plaintiff]’s education level has not changed (20 CFR 416.964).

                                               7
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 8 of 16 PAGEID #: 844




        19. Beginning March 7, 2016, transferability of job skills is not material to the
        determination of disability because using the Medical-Vocational Rules as a
        framework supports a finding that the [plaintiff] is “not disabled,” whether or not
        the [plaintiff] has transferable job skills (See SSR 82-41 and 20 CFR Part 404,
        Subpart P, Appendix 2).

        20. Beginning March 7, 2016, considering the [plaintiff]’s age, education, work
        experience, and residual functional capacity, there have been jobs that exist in
        significant numbers in the national economy that the [plaintiff] can perform (20
        CFR 416.960(c) and 416.966). 2

        21. The [plaintiff]’s disability ended March 7, 2016, and the [plaintiff] has not
        become disabled again since that date (20 CFR 404.1594(1)(8)).

(Tr. 15-25).

V. Judicial Standard of Review

        Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by

substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

        The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).


2
  The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of representative
sedentary, unskilled occupations such as document preparer (47,000 jobs in the national economy), assembler (25,000 jobs in
the national economy), and dresser (16,000 jobs in the national economy). (Tr. 24).

                                                        8
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 9 of 16 PAGEID #: 845




       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

VI. Specific Error

       On appeal, plaintiff alleges a single assignment of error: that the ALJ erred when he

found that plaintiff had experienced medical improvement such that she was no longer entitled to

disability benefits as of March 7, 2016. (Doc. 9). Plaintiff alleges that contrary to the ALJ’s

finding, Dr. Bolano and Mr. Nolan’s treatment records do not support medical improvement;

plaintiff’s hearing testimony does not support a finding of medical improvement of the right arm;

and the ALJ’s selection of a medical improvement date of March 7, 2016 has no basis in the

medical or other evidence in the record.

VII. Resolution

       Where, as here, an ALJ finds a claimant disabled for a closed period, the ALJ must find a

medical improvement in the claimant’s condition to end her benefits. Niemasz v. Barnhart, 155

F. App’x 836, 839-40 (6th Cir. 2005). See also Cobb v. Comm’r of Soc. Sec., No. 1:09cv51,

2010 WL 565260, at *8 (W.D. Mich. Feb. 11, 2010) (citing Shepherd v. Apfel, 184 F.3d 1196,

1198, 1200 (10th Cir. 1999) (medical improvement standard as set forth in 20 C.F.R. §§

404.1594 and 416.994 applies to closed period cases); Long v. Sec’y of HHS, No. 93–2321, 1994



                                                 9
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 10 of 16 PAGEID #: 846




WL 718540, at *2 (6th Cir. Dec. 27, 1994) (“In order to find a closed period of disability, the

Secretary must find that at some point in the past, the claimant was disabled and that, at some

later point in the past, he improved to the point of no longer being disabled”); Jones v. Shalala,

10 F.3d 522, 524 (7th Cir. 1993)). Whether an individual’s entitlement to benefits continues

depends on whether “there has been any medical improvement in [the individual’s]

impairment(s) and, if so, whether this medical improvement is related to [the individual’s] ability

to work.” 20 C.F.R. § 416.994(b). There must be “substantial evidence” of “medical

improvement” and proof that the claimant is “now able to engage in substantial gainful activity”

to satisfy the medical improvement standard. 42 U.S.C. § 423(f)(1). See also Niemasz, 155 F.

App’x at 840.

        Medical improvement is defined as “any decrease in the medical severity of [the

individual’s] impairment(s) which was present at the time of the most recent favorable medical

decision that [the individual was] disabled or continued to be disabled.” Kennedy v. Astrue, 247

F. App’x 761, 764-65 (6th Cir. 2007) (citing 20 C.F.R. § 404.1594(b)(1)). Any findings of “a

decrease in medical severity must be based on changes (improvement) in the symptoms, signs

and/or laboratory findings associated with [the individual’s] impairment(s). . . .” 20 C.F.R. §

416.994(b)(l)(i). 3 If there has been a decrease in the severity of the impairments since the

favorable decision, the medical improvement is related to the individual’s ability to work only if

there has been a corresponding ‘increase in [the claimant’s] functional capacity to do basic work

activities. . . .’” Kennedy, 247 F. App’x at 765 (quoting 20 C.F.R. § 404.1594(b)(3)). See also

Nierzwick v. Comm’r of Soc. Sec., 7 F. App’x 358, 361 (6th Cir. 2001). Medical improvement is

“determined by a comparison of prior and current medical evidence which must show that there


        3
            Former § 416.994 was in effect until March 27, 2017, and therefore applies to plaintiff’s claim filed in
2015.

                                                           10
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 11 of 16 PAGEID #: 847




have been changes (improvement) in the symptoms, signs or laboratory findings associated with

that impairment(s).” 20 C.F.R. § 416.994(c)(1).

       If there is a finding of medical improvement, the ALJ must determine whether the

individual has the ability to engage in substantial gainful activity. Kennedy, 247 F. App’x at 765.

The implementing regulations for this part of the evaluation incorporate many of the standards

set forth in the regulations that govern initial disability determinations. Id. (citing 20 C.F.R. §

404.1594(b)(5) and (f)(7)). The difference is that “the ultimate burden of proof lies with the

Commissioner in termination proceedings.” Id. (citing 20 C.F.R. § 404.1594(b)(5) and (f)(7);

Griego v. Sullivan, 940 F.2d 942, 944 (5th Cir. 1991)). An increase in the claimant’s functional

capacity will lead to a cessation of benefits only if, as a result, the claimant can perform her past

work or other work that exists in significant numbers in the national economy. 20 C.F.R. §

416.994(f)(7), (8). There is no presumption of continuing disability. Kennedy, 247 F. App’x at

764 (citing Cutlip v. Sec’y of HHS, 25 F.3d 284, 286-287 n. 1 (6th Cir. 1994)).

       The ALJ reasonably determined that plaintiff experienced medical improvement as of

March 7, 2016, the date her disability ended. (Tr. 21). The ALJ found that in late 2015 and

early 2016, during her period of disability, plaintiff underwent a string of surgeries. (Tr. 22).

However, after her last surgery on February 23, 2016 to remove additional hardware from her

right elbow, plaintiff reported significant, stable improvement that corresponded with significant

improvement in the clinical findings. (Tr. 22). Specifically, the ALJ determined that the normal

clinical findings reflected in the treatment records of Dr. Bolano and Mr. Nolan documented

plaintiff’s medical improvement.

       Dr. Bolano’s records show that in March 2016, plaintiff was healing well and had

“improved significantly.” (Tr. 22, Tr. 564). Subsequent treatment notes from May 2016 through



                                                  11
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 12 of 16 PAGEID #: 848




April 2017 consistently showed clinical examination findings of normal strength, muscle tone,

sensation, reflex, and vascular findings in the upper extremities, and the only limitations were

some limited range of motion findings and “mild” crepitus in the right elbow. (Tr. 22, citing Tr.

566-73, 588-91). The ALJ also noted that following the removal of additional hardware from

plaintiff’s elbow in February 2016, her treatment was largely stable, consisting of pain

medication and no further surgical intervention by Dr. Bolano. (Tr. 22). Dr. Bolano’s records

reflect that the medical severity of plaintiff’s right arm impairment decreased and support the

ALJ’s finding of medical improvement.

         In addition, the ALJ reasonably considered the records of Mr. Nolan during the relevant

time period. Mr. Nolan’s treatment notes from March 7, 2016 show that while plaintiff

complained of right arm pain, she denied joint swelling or limitation of motion. On physical

examination, her upper and lower extremities showed no gross deformity and range of motion

was grossly intact. (Tr. 22, 526-529). Subsequent treatment records consistently documented

similar normal findings (Tr. 530-550, 594-630, 724-742), with the exception of swelling in the

right elbow in August 2106 (Tr. 554) and “very minimal pain” in the right elbow/arm in

December 2016 (Tr. 613). Thus, contrary to plaintiff’s contention, the ALJ thoroughly

considered the clinical and examination findings of Dr. Bolano and Mr. Nolan and reasonably

determined that they showed a decrease in the severity of plaintiff’s right arm impairment and

supported a finding of medical improvement. 4



         4
          Although not listed as an assignment of error by plaintiff, the ALJ reasonably determined that Mr.
Nolan’s medical source statement was entitled to little weight. Mr. Nolan opined, inter alia, that plaintiff was
unable to work a single hour per day and could only stand/sit two to four hours per workday, lift five to ten pounds,
occasionally use her right hand for manipulation, never raise her right arm above the shoulder, must elevate her legs
“most of [the] time during the workday,” would miss work more than four days of work per month, and would be
off-task more than 20% of the workday. (Tr. 743-44). The ALJ noted that Mr. Nolan failed to offer any objective
evidence to support his opinion, and the limitations he assessed were disproportionate to the available medical
evidence, including his own treatment notes which repeatedly documented normal clinical findings. (Tr. 23).

                                                         12
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 13 of 16 PAGEID #: 849




         The ALJ also considered that following the closed period of disability, plaintiff saw her

leg specialist, Dr. Steven Lochow, M.D., only one time in October 2016. (Tr. 23, citing Tr. 592-

93). During that visit, plaintiff ambulated independently without use of an assistive device and

she was neurovascularly intact, though she had some limited range of motion in the left knee and

right lower extremity. (Id.). The ALJ also noted that Dr. Lochow advised plaintiff to continue

activities as tolerated because she had healed “reasonably well” and appeared to be doing

“okay.” (Id.). The ALJ additionally considered the non-medical evidence, including the

limitations alleged by plaintiff, in finding medical improvement after the closed period of

disability. As the ALJ reasonably noted, plaintiff engage in a number of daily activities that

were inconsistent with the debilitating limitations she alleged. (Tr. 23). Plaintiff regularly

engaged in activities requiring the use of her upper extremities, including preparing meals,

sweeping floors, shopping for groceries, doing laundry, taking care of and feeding pets,

operating a tablet computer on a nearly daily basis, reading on a regular basis, and coloring on a

regular basis. (Tr. 23, 261-68, 428, 446). The ALJ further noted that plaintiff engaged in

activities requiring her to sit, stand, and/or walk for prolonged periods, including shopping for

groceries, attending church services, and “go[ing] for rides” with friends. (Id.). Finally, plaintiff

told Mr. Nolan in late 2016 that she had been getting some activity in and had been “walking

quite a bit.” (Tr. 23, 616-20).

         The record evidence substantially supports the ALJ’s finding of medical improvement

beginning March 7, 2016. 5




         5
            Plaintiff contends the ALJ’s selection of March 7, 2016 as the date of medical improvement has no basis
in the record. Contrary to plaintiff’s argument, it appears the ALJ selected the date based on Mr. Nolan’s treatment
of plaintiff on that date, which was several weeks after the last hardware removal from her elbow. (Tr. 526-30).

                                                         13
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 14 of 16 PAGEID #: 850




        The ALJ’s finding that plaintiff’s medical improvement was related to her ability to work

is also supported by substantial evidence. During the closed period of disability, the ALJ

determined that plaintiff would likely be off-task 20% of the workday and absent from work

three days per month. (Tr. 17). As of March 7, 2016, the ALJ eliminated these restrictions from

plaintiff’s RFC. Plaintiff contends the ALJ “did not provide any explanation as to how or why

he concluded that [plaintiff’s] wound and partial range of motion improvement were significant

enough to warrant such an alleged increase in her functional ability to do work activities.” (Doc.

9 at 11).

        Contrary to plaintiff’s argument, the ALJ specifically determined that these limitations

during the closed period of disability were “[d]ue to recovery from multiple surgeries and

exacerbations (sic) symptoms between surgeries.” (Tr. 17). The ALJ thoroughly discussed the

medical evidence relating to the traumatic leg and arm injuries plaintiff sustained during an

automobile accident and her lengthy period of recovery. (Tr. 18). The ALJ also discussed the

recurrent complications plaintiff experienced relating to the surgical hardware in her arm, which

necessitated several surgeries to remove the hardware and debridement of avascular necrosis of

the right elbow. (Tr. 18-19). The ALJ then explained that following the date plaintiff’s

disability ended, the medical evidence shows plaintiff’s upper extremity had significantly

improved, and plaintiff had no further hospital admissions or surgeries. The ALJ “therefore

removed the off-task and absentee provisions included in the prior residual functional capacity,

as these related to the claimant’s multiple arm surgeries and exacerbations in symptoms related

to her arm complications. . . .” (Tr. 23). The ALJ reasonably explained the justifications for

eliminating these limitations, and those reasons find substantial support in the record. The ALJ’s

determination that plaintiff’s medical improvement resulted in her ability to engage in substantial



                                                14
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 15 of 16 PAGEID #: 851




gainful activity is supported by substantial evidence, and plaintiff’s assignment of error should

be overruled.

                           IT IS THEREFORE RECOMMENDED THAT:

       The decision of the Commissioner be AFFIRMED, and this matter be CLOSED on the

docket of the Court.



      June 1, 2020
Date: ______________                                 __________________________________
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                15
Case: 1:18-cv-00815-SJD-KLL Doc #: 16 Filed: 06/01/20 Page: 16 of 16 PAGEID #: 852




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

NATALIE MARSHALL,                                     Case No. 1:18-cv-815
    Plaintiff,                                        Dlott, J.
                                                      Litkovitz, M.J.
       vs.


COMMISSIONER OF
SOCIAL SECURITY,
     Defendant.


 NOTICE TO THE PARTIES REGARDING THE FILING OF OBJECTIONS TO R&R

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                16
